Citation Nr: 0409656	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for torticollis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
August 1987.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a December 2002 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 10 percent rating for torticollis.  


REMAND

A remand is necessary to schedule VA neurological and cervical 
spine examinations for the veteran.  See 38 U.S.C.A. § 5103A (West 
2002); Charles v. Principi, 16 Vet. App. 370, 375 (2002).  
Reexamination will be requested whenever VA determines there is a 
need to verify the current severity of a disability.  See 38 
C.F.R. § 3.327 (2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 
4.2 (2003).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A.  

The veteran also needs to be informed of VA regulations governing 
the rating criteria for muscle injuries to Muscle Group XXIII, 
which include the muscles of the side of the neck, and of new VA 
regulations governing the rating criteria for the spine.  See 38 
C.F.R. § 4.73, Diagnostic Code 5323 (2003); 68 Fed. Reg. 51454-
51456 (August 27, 2003).  

To ensure that the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim, the case is remanded 
to the RO for the following development:  

1.  Contact the appropriate VA medical facility(ies) to schedule 
VA neurological and cervical spine examinations for the veteran.  
Failure of the veteran to report for a scheduled examination 
without good cause could result in denial of the claims.  38 
C.F.R. § 3.655 (2003).  The claims file should be made available 
to and reviewed by the examiner(s) prior to the examination(s).  

The VA neurological examiner should conduct any indicated studies; 
note whether the claims folder was reviewed; and state a medical 
opinion as to: i) the effects of service-connected torticollis 
upon the veteran's ordinary activity, including employment as a 
political scientist, teacher, and retail cashier; ii) state 
whether occupational impairment from service-connected torticollis 
is slight, moderate, moderately severe, or severe; and iii) if 
present, note pain, paralysis, loss of reflexes, visible or 
measurable muscle atrophy, adaptive contractions of an opposing 
group of muscles, sensory disturbances, loss of motor function of 
sternomastoid and trapezius muscles, muscle damage, tendon damage, 
fascial defects, impairment of muscle tonus, loss of muscle power, 
lowered threshold of fatigue on the right compared to the sound 
left side; and diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  Any opinions expressed by the 
VA neurological examiner must be accompanied by a complete 
rationale.  

The VA cervical spine examiner should conduct any indicated 
studies; take x-rays of the neck, note whether the claims folder 
was reviewed; and state a medical opinion as to: i) the effects of 
service-connected torticollis upon the veteran's ordinary 
activity, including employment as a political scientist, teacher, 
and retail cashier; ii) whether the veteran's service-connected 
torticollis could significantly limit functional ability during 
flare-ups or on extended use of the neck; iii) loss of range of 
motion portrayed in degrees, including additional range of motion 
loss due to pain on use or during flare-ups; and iv) if present, 
note crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired ability 
to execute skilled movement smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, disturbance 
of locomotion, and interference with sitting, standing, and 
weight-bearing.  Any opinions expressed by the VA spine examiner 
must be accompanied by a complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The RO should review the requested examination reports and medical 
opinions to ensure that they are responsive to and in complete 
compliance with the directives of this remand, and if they are 
not, the RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In particular, the RO 
should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding and pertinent court 
decisions that are subsequently issued also should be considered.  

3.  After undertaking any development deemed essential, the 
veteran and his representative should be provided with a 
supplemental statement of the case, which includes notice of any 
pertinent laws and regulations that were used, and a full 
discussion of action taken on the veteran's claim.  The veteran 
also needs to be informed of VA regulations governing the rating 
criteria for muscle injuries to Muscle Group XXIII, which include 
the muscles of the side of the neck, and of new VA regulations 
governing the rating criteria for the spine.  See 38 C.F.R. § 
4.73, Diagnostic Code 5323; 68 Fed. Reg. 51454-51456 (August 27, 
2003).  The RO's actions should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  A reasonable 
period of time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




